EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Chitrajit Chandrashekar Reg. No. L0896 on 12/20/2021.

The application has been amended as follows: 

	1. (Currently Amended) An exhaust gas purification device comprising:
	a first catalyst provided in an exhaust pipe; 
	a bypass pipe branching from a first portion of the exhaust pipe, the first portion being located upstream of the first catalyst, the bypass pipe being recoupled to a second portion of the exhaust pipe, the second portion being located upstream of the first catalyst;
	a second catalyst provided in the bypass pipe; and 
	a switching controller configured to switch a flow path of an exhaust gas to the bypass pipe on 
	the deterioration degree based on air fuel ratio difference of the first catalyst, wherein 
	the switching controller is configured to stop introduction of the exhaust gas into the bypass pipe when a temperature of the first catalyst is equal to or higher than a temperature threshold.

5. (Currently Amended) The exhaust gas purification device according to claim 1, wherein the temperature threshold increases as the deterioration degree of the first catalyst increases.

9. (Currently Amended) The exhaust gas purification device according to claim 1, wherein the second catalyst contains a less oxygen storage capacity material than the first catalyst contains.

	13. (Currently Amended) An exhaust gas purification device comprising: 
	a first catalyst provided in an exhaust pipe; 
	a bypass pipe branching from a first portion of the exhaust pipe, the first portion being located upstream of the first catalyst, the bypass pipe being recoupled to a second portion of the exhaust pipe, the second portion being located upstream of the first catalyst; 
	a second catalyst provided in the bypass pipe; and circuitry configured to switch a flow path of an exhaust gas to the bypass pipe on 
	the deterioration degree based on air fuel ratio difference of the first catalyst, wherein
	introduction of the exhaust gas into the bypass pipe is stopped when a temperature of the first catalyst is equal to or higher than a temperature threshold.


Reasons for Allowance

The following is a statement of reasons for the indication of allowable subject matter:  
Claims 1, 2, 4-13 are allowed primarily because the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference.
	Furthermore, the prior art of record does not teach “a switching controller configured to switch a flow path of an exhaust gas to the bypass pipe on a deterioration degree of the first catalyst, wherein the deterioration degree based on air fuel ratio difference of the first catalyst, wherein the switching controller is configured to stop introduction of the exhaust gas into the bypass pipe when a temperature of the first catalyst is equal to or higher than a temperature threshold.” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 1; 
	The prior art of record does not teach “a second catalyst provided in the bypass pipe; and circuitry configured to switch a flow path of an exhaust gas to the bypass pipe on a deterioration degree of the first catalyst, wherein the deterioration degree based on air fuel ratio difference of the first catalyst, wherein introduction of the exhaust gas into the bypass pipe is stopped when a temperature of the first catalyst is equal to or higher than a temperature threshold.” as within the context of the claimed invention as disclosed and within the context of the other limitations present in claim 13; and 
Therefore, the prior art of record cannot anticipate Applicant’s claimed invention by a single reference nor render Applicant’s claimed invention obvious by the combination of more than one reference. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTHONY AYALA DELGADO whose telephone number is (571)270-3452.  The examiner can normally be reached on Mon-Fri 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark III Laurenzi can be reached on (571) 270-7878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTHONY AYALA DELGADO/
Primary Examiner, Art Unit 3746